UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-6367


TERRANCE PEVIE,

                    Plaintiff - Appellant,

             v.

JOHN WOLFE, Warden (J.C.I.); LA’TRICIA TAYLOR, Correctional Hearing
Officer,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of Maryland, at Greenbelt.
Theodore D. Chuang, District Judge. (8:15-cv-03271-TDC)


Submitted: August 16, 2017                                        Decided: August 31, 2017


Before MOTZ and FLOYD, Circuit Judges, and HAMILTON, Senior Circuit Judge.


Affirmed by unpublished per curiam opinion.


Terrance Pevie, Appellant Pro Se. Stephanie Judith Lane-Weber, Assistant Attorney
General, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Terrance Pevie, a Maryland inmate, appeals the district court’s order granting the

Defendants’ motion for summary judgment and dismissing his 42 U.S.C. § 1983 (2012)

complaint. We have reviewed the record and find no reversible error. Accordingly, we

affirm for the reasons stated by the district court. Pevie v. Wolfe, No. 8:15-cv-03271-

TDC (D. Md. Feb. 28, 2017). We deny the motion to appoint counsel. We dispense with

oral argument because the facts and legal contentions are adequately presented in the

materials before this court and argument would not aid the decisional process.

                                                                             AFFIRMED




                                            2